Exhibit AMENDMENTS TO EMPLOYMENT AGREEMENTS ARIAD Pharmaceuticals, Inc. (the “Company”) entered into an amendment to the employment agreement between the Company and each of the following executive officers, on October 14, 2008, to extend the term of employment thereunder as follows: Term of Agreement Extended Name and Title From To (December 31 of each year) Harvey J. Berger, M.D. Chairman and Chief Executive Officer 2011 2013 David L. Berstein, Esq. Senior Vice President, Chief Intellectual Property Officer 2010 2011 Timothy P. Clackson, Ph.D. Senior Vice President, Chief Scientific Officer 2010 2012 Edward M. Fitzgerald Senior Vice President, Chief Financial Officer and Treasurer 2010 2012 Pierre F. Dodion, M.D. Senior Vice President, Chief Medical Officer 2009 2011 Raymond T. Keane, Esq. Vice President, General Counsel, Secretary and Chief Compliance Officer 2010 2011 Matthew E. Ros Vice President, Commercial Operations 2010 2011 The term of employment for each officer is thereafter subject to automatic renewal for successive one-year terms (three-year terms in the case of Dr. Berger) absent notice to the contrary by either party.
